DETAILED ACTION
Allowable Subject Matter
Claims 1-29 and 31 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art teach measuring the volume of residual grey water as discussed above.  Additional prior art teach various probes for measuring rheological properties of the concrete/slurry in the mixing vessel.  The prior art do not appear to teach measuring the angle of the mixing vessel relative to the horizontal and the using this angle to determine the residual grey water in the mixing vessel.   The prior art also do not appear to teach storing a geometric representation (interpreted to mean a 3-D representation) of the mixing vessel in memory and using the geometric representation to calculate the residual grey water in the mixing vessel.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856